Title: William C. C. Claiborne to Thomas Jefferson, 4 June 1810
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            My Dear Sir,
             
                      
                        New-Orleans 
                      
                     June 4th 1810
          
          I have heard with great regret, that you should have been disturbed in your Retirement, by that restless and I fear most unprincipled man Edward Livingston.
          The Affair of the Batture, has assumed a Shape I had not anticipated; But whatever View of it may be taken, I feel assured (if the principles of immutable Justice should prevail) that the pretensions of Mr Livingston will be found unjust, and the Conduct of the late President perfectly correct.—
          
                  
                     I fully  
                     I do not know, that it is in my power, to give any information upon the Subject, that would be useful;—But Should any additional testimony or Documents from New-Orleans, be desired, I should be happy in being the Medium of obtaining them.—
          I leave this City in five or six Days for Richmond, to return hence about the 25th of this month, for the purpose of completing a settlement of my Accounts, and
			 early in July, I calculate on the pleasure of paying my respects to you in person.—
          
            With best wishes for your health and happiness.—
            I remain Dr Sir, With the greatest Respect Your faithful friend
            
                  William C. C. Claiborne
          
        